            Case 4:20-cr-00258-KGB Document 17 Filed 12/16/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION

UNITED STATES OF AMERICA                           )                         PLAINTIFF
                                                   )
v.                                                 )       No. 4:20CR00258 KGB
                                                   )
                                                   )
MARCUS DEWAYNE WALTON                              )                       DEFENDANT


            DEFENDANT’S UNOPPOSED MOTION FOR CONTINUANCE

       Mr. Marcus Walton, the Defendant, by and through his attorney, KenDrell D.

Collins, and for his Motion for Continuance, states:

       1.       This case is set for trial on Monday, January 19, 2021, at 9:30 a.m. This trial

date is the first setting.

       2.       Defense counsel has not yet received the discovery in this case, and will need

additional time to review this material privately and thoroughly with Mr. Walton when it

is provided, pursue pretrial matters and, if necessary, prepare this case for trial.

       3.       Mr. Walton was just arraigned on November 17, 2020.

       4.       Under the 18 U.S.C. § 3161(h)(7)(B) factors, the requested continuance

serves the ends of justice and outweighs the interest in a speedy trial. The trial date is

approximately thirty-five (35) days away and failure to grant the continuance would deny

counsel reasonable time for effective preparations. Accordingly, a miscarriage of justice

would result in the absence of a continuance.




                                               1
            Case 4:20-cr-00258-KGB Document 17 Filed 12/16/20 Page 2 of 2




       5.       Defense counsel respectfully requests that the Court grant a continuance in

this case, and hereby certifies that this Motion is brought in good faith, and not for the

purpose of delay or any other improper purpose.

       6.       Assistant United States Attorney Erin O’Leary has indicated there is no

opposition to Defendant’s request that this case be continued.

       WHEREFORE, Marcus Walton, the Defendant, respectfully requests that this Court

grant his Motion for Continuance and for all other just and appropriate relief.

                                                  Respectfully submitted,



                                                  LISA G. PETERS
                                                  FEDERAL DEFENDER


                                           By:    KenDrell D. Collins
                                                  Bar Number 2019040
                                                  Assistant Federal Defender
                                                  The Victory Building, Suite 490
                                                  1401 West Capitol Avenue
                                                  Little Rock, AR 72201
                                                  (501) 324-6113
                                                  E-mail: KenDrell_Collins@fd.org

                                          For:    Marcus Walton, Defendant




                                              2
